202 F.3d 922 (7th Cir. 2000)
PAIROJ NIKRODHANONDHA,    Petitioner,v.JANET RENO, as Attorney General  of the United States;  DORIS MEISSNER, Commissioner of the Immigration  and Naturalization Service; the IMMIGRATION AND  NATURALIZATION SERVICE; and BRIAN R. PERRYMAN,    Respondents.
No. 99-1450
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 30, 1999Decided February 3, 2000

Petition for Review of an Order of the  Board of Immigration Appeals  No. Adg-lnh-phc Before HARLINGTON WOOD, JR., COFFEY and EVANS, Circuit  Judges.
COFFEY, Circuit Judge.


1
The petitioner, Pairoj  Nikrodhanondha, a native and citizen of Thailand,  entered the United States on a conditional  resident status based on his marriage to Darlene  Sincere, a United States citizen.1 In order to  remove the conditional basis of his immigration  status, Nikrodhanondha and Darlene filed a "Joint  Petition to Remove the Conditional Basis of an  Alien's Permanent Resident Status" on June 28,  1989. An Immigration Examiner conducted a joint  interview with Nikrodhanondha and Darlene, and  discovered a number of inconsistencies in the  couple's testimony and joint petition, including  the events leading up to their marriage and their  short period of cohabitation. Thereafter, the INS  denied the joint petition and terminated the  petitioner's conditional resident status,  concluding that a "bona-fide martial  relationship" did not exist. An Immigration Judge  ("IJ") agreed with the Immigration Examiner's  conclusions and denied the joint petition, and  the Board of Immigration Appeals ("BIA")  dismissed the petitioner's appeal. We agree with  the BIA and deny the petition for review.

I.  BACKGROUND

2
At the deportation hearing, conducted on August  5, 1991 and November 1, 1991, the petitioner, his  wife, Darlene, and the Immigration Examiner,  Janet Schoonmaker, testified before the IJ.

Janet Schoonmaker's Testimony

3
Ms. Schoonmaker testified that, during the  August 1989 interview with the couple, there were  a number of inconsistencies in the respective  parties' versions of the events surrounding their  marriage. For example, the couple initially  informed the INS that they both lived together at  136 West 157th Street in Harvey, Illinois.  However, as the interview progressed and the  Immigration Examiner began to question the  couple's veracity (Nikrodhanondha's driver's  license contained a different address), they  changed their stories and admitted that they, in  fact, lived in separate residences; the couple  admitted that they had only lived together for  the initial three months of their marriage, but  gave no reason for their separation. Ms.  Schoonmaker also testified that the couple had no  joint assets, liabilities, or income.


4
Based on the information gathered at the  interview, including the discrepancies in the  petitioner's joint application and testimony, the  couple's short period of cohabitation, and the  fact that the evidence indicated that the couple,  even while living together, carried on "totally  separate lives," Ms. Schoonmaker concluded that  "at the inception [of the marriage] the  respondent and his spouse did not intend to enter  into a bona fide marriage. Accordingly, the [INS]  has met its burden of proof and established by a  preponderance of the evidence that the respondent  and his spouse entered into a marriage of  convenience."

Petitioner's Testimony

5
The petitioner testified that he met Darlene in  June 1979 and began living with her sometime in  1981. He further stated that they lived together  for eight to nine months until Darlene asked him  to leave because of financial problems and his  drinking problem. After the petitioner left and  moved in with his sister, Darlene gave birth to  their daughter Nataya and, according to the  petitioner, he continued to visit Darlene and  Nataya as well as provide financial support to  the entire family.


6
In January 1983, the petitioner returned to  Thailand because, according to him, he was "sick  in the head" and had been laid off from his job,  but continued to communicate with Darlene. In  August 1986, Darlene journeyed to Thailand and  the couple entered into a marriage. Thereafter,  Darlene immediately returned to the United States  and proceeded to arrange for the petitioner's  return to the United States as the spouse of a  United States citizen.


7
On June 18, 1987, the petitioner arrived in the  United States and moved in with Darlene. A few  short months later, Darlene asked the petitioner  to leave because he had sexually molested their  five-year-old daughter, Nataya.2 Although no  formal charges were brought against the  petitioner, the Department of Children and Family  Services, based on the molestation, told Darlene  that the petitioner should not live with them and  in October 1987, the petitioner moved out.3 Two  years later, in December 1989, Darlene moved to  Indiana but Nikrodhanondha remained in Illinois.

Darlene's Testimony

8
Darlene gave a much different picture of the  couple's courtship. She stated that she met the  petitioner in 1981, not 1979 as the petitioner  testified. Also contrary to the petitioner's  testimony, she denied that financial problems  played any part in the couple's initial  separation in 1982. Darlene also testified that  prior to her pregnancy with Nataya, the  petitioner had proposed marriage but she refused.


9
Darlene also contradicted the petitioner's  account of her trip to Thailand. Contrary to the  petitioner's testimony that Darlene spent three  weeks in Thailand, one at a hotel and two with  him, Darlene testified that she spent "two weeks  exactly" in Thailand and spent the entire time  with the petitioner. Darlene, however, did  testify that she planned to live with the  petitioner once he could be trusted around  children, that she uses the petitioner's last  name, carries him on her insurance policy,  travels with him on business trips, and that the  petitioner still visits with her and the  children.

The Immigration Judge's Decision

10
The IJ concluded, based on the inconsistencies  and misrepresentations in the petitioner's  application and testimony, that the "bulk of the  evidence indicates that at the inception [of the  marriage,] the [petitioner] and his spouse did  not intend to enter into a bona fide marriage."  Consequently, the IJ denied the joint petition to  remove Nikrodhanondha's conditional resident  status and found him to be deportable. In so  doing, the IJ relied on: 1) the couple's short  period of courtship; 2) the couple's conflicting  accounts concerning the times and living  arrangements during their wedding ceremony; 3)  the couple's short period of cohabitation; 4) the  misrepresentations concerning their correct  addresses; and 5) the lack of any evidence  indicating that the couple shared assets or  liabilities. On January 29, 1999, the BIA adopted  the IJ's decision and dismissed the petitioner's  appeal. Nikrodhanondha filed the present petition  for review.

II.  ANALYSIS

11
On appeal, Nikrodhanondha argues that: 1) the  IJ's determination that there was no intent to  enter into a bona fide marriage was improper; and  2) the BIA's review of the IJ decision was  inadequate as a matter of law. We review  Nikrodhanondha's first claim, that the IJ  incorrectly denied his joint petition, under the  substantial evidence test. See Sanon v. INS, 52 F.3d 648, 651 (7th Cir. 1995). The denial of the  joint petition will be upheld if it is "supported  by reasonable, substantial, and probative  evidence on the record as a whole." See  Angoucheva v. INS, 106 F.3d 781, 788 (7th Cir.  1997) (internal quotations and citations  omitted). Under this deferential standard, the  IJ's finding can only be reversed if the evidence  compels an opposite result. See INS v.  Elias-Zacharias, 502 U.S. 478, 481 n.1 (1992).


12
Upon review, we hold that the IJ's decision to  deny the joint petition for review is supported  by substantial evidence. Initially, there are  many inconsistencies between Nikrodhanondha's and  Darlene's version of events surrounding their  courtship and marriage. For example, they both  gave different years for when they first met,  different reasons for their initial break up, and  different periods of time that Darlene was in  Thailand for the wedding. Furthermore, both  Darlene and Nikrodhanondha gave false information  concerning their correct addresses and the amount  of time they actually lived together. Finally,  there was no evidence indicating that the couple  shares any assets or liabilities. Under the  circumstances, we refuse to hold that substantial  evidence does not support the IJ's decision to  deny the joint petition.


13
Nikrodhanondha also alleges that the BIA's  review of his case was insufficient; we disagree.  "All our decisions require . . . is that the  BIA's decision reflected that it has heard and  thought and not merely reacted. . . .  [Furthermore, t]he BIA has no duty to write an  exegesis on every contention. . . . Although we  have urged the BIA to explain its decisions in  greater detail so that we may be confident it has  given an appeal due consideration, we have held  that the BIA adequately explains its decision  when it adopts a decision of the IJ." Cuevas v.  INS, 43 F.3d 1167, 1170 (7th Cir. 1995) (internal  quotations and citations omitted). Furthermore,  the BIA specifically stated that it was affirming  the decision of the IJ after it had "review[ed]  the record" and concluded that the "Immigration  Judge adequately considered all the evidence  presented." We are convinced that the BIA's  explanation is sufficient to satisfy due process.  See Dobrican v. INS, 77 F.3d 164, 167 (7th Cir.  1996); Guentchev v. INS, 77 F.3d 1036, 1038 (7th  Cir. 1996).


14
Because substantial evidence supports the IJ's  decision that there was no intent to enter into  a bona fide marriage and the BIA adequately  reviewed the IJ's decision, the petition for  review is


15
DENIED.



Notes:


1
 Sincere is Darlene's maiden name; she currently  holds herself out to be Darlene Nikrodhanondha.


2
 Darlene reported the incident to the police, who  took custody of the petitioner and tested, both  medically and psychologically, Nataya for child  abuse. After these tests failed to reveal any  proof of abuse, the petitioner was released and  was not formally charged.


3
 In 1988, soon after Nikrodhanondha left the  house, Darlene gave birth to the couple's second  child, David. Tragically, David died as the  result of complications at birth.